Citation Nr: 1716999	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  15-24 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lung disability, to include as due to asbestos exposure.  

3.  Entitlement to service connection for coronary artery disease. 

4.  Entitlement to service connection for diabetes mellitus type II.   

5.  Entitlement to service connection for diabetic neuropathy, to include as secondary to diabetes mellitus type II. 

6.  Entitlement to service connection for prostate cancer. 

7.  Entitlement to service connection for left ear hearing loss.  

8.  Entitlement to service connection for a liver disorder. 

9.  Entitlement to service connection for gastric ulcer with bacteria. 

10.  Entitlement to service connection for sleep apnea.  

11.  Entitlement to service connection for scars. 

12.  Entitlement to service connection for erectile dysfunction. 

13.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's claim was characterized as one of entitlement to service connection for asbestosis.  However, the medical evidence of record includes a diagnosis of COPD as well as x-ray findings of bilateral interstitial fibrosis consistent with asbestosis.  Furthermore, in February 2003, the Veteran initially claimed exposure to asbestos, but did not specify a disability associated with his claimed asbestos exposure.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  In compliance with this case law, the Board considers the Veteran's claim of service connection for asbestosis as one that encompasses any lung disability resulting from his claimed asbestos exposure.  The issue has thus been restated on the first page.

Where a new basis of entitlement to benefits has been established by an intervening change in the requirements, a subsequent claim for the same disability is considered to be "legally and factually distinct from the former claim."  Spencer v. Brown, 4 Vet. App. 283, 288-90 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); see also Boggs v. West, 11 Vet. App. 334, 342-43 (1998).  Consequently, the Board may take jurisdiction over the claim without requiring new and material evidence.  See 38 U.S.C. § 7104(b) (West 2014).  In this case, since the most recent final denial, the laws governing presumptive service connection based on Agent Orange exposure were amended to expand the list of diseases to which the presumption applies.  Specifically, ischemic heart disease, which encompasses coronary artery disease, was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309 (e), which was made effective by VA as of August 31, 2010.  This amendment constituted an intervening liberalizing law that created a new basis of entitlement to compensation that applies to the current claim; therefore, the Board will treat the claim as a new distinct claim and not as a petition to reopen.

Historically, the Veteran's claims of service connection for a gastric ulcer, a liver disability, prostate cancer, sleep apnea, diabetes mellitus, and diabetic neuropathy were initially denied in a September 2010 rating decision.  The September 2010 rating decision also denied a petition to reopen entitlement to service connection for coronary artery disease, hypertension, and asbestosis.  The basis for each denial was the lack of evidence of in-service incurrence.  In November 2010, the Veteran essentially requested reconsideration of his claims for entitlement to service connection for diabetes mellitus, diabetic neuropathy, coronary artery disease, hypertension, a liver disability, and prostate cancer, on the basis that his disabilities were secondary to in-service Agent Orange exposure.  This correspondence was received within one year of his September 2010 denial, and as a result the claims remained pending.  

It appears that the RO determined that the Veteran's November 2010 request was a claim to reopen the issues of entitlement to service connection for a gastric ulcer, a liver disability, prostate cancer, sleep apnea, diabetes mellitus, and diabetic neuropathy, which were initially denied in the September 2010 rating decision.  The RO also construed the November 2010 correspondence as a claim to reopen the issues of entitlement to service connection for coronary artery disease, hypertension, and a lung disability, to include as due to asbestos exposure.  Accordingly, in February 2012, the RO issued a rating decision denying the Veteran's claims for entitlement to service connection a gastric ulcer, a liver disability, prostate cancer, sleep apnea, diabetes mellitus, diabetic neuropathy, coronary artery disease, hypertension, and a lung disability, to include as due to asbestos exposure, on the basis of no new and material evidence being received since the September 2010 rating decision.  It is not clear why the RO readjudicated the issues of entitlement to service connection for a gastric ulcer and sleep apnea and used the new and material evidence standard in the February 2012 rating decision.  However, the Board will construe the Veteran's November 2010 communication as a request for reconsideration of claims for entitlement to service connection for a gastric ulcer, sleep apnea, and a lung disability, to include as due to asbestos exposure, and therefore the claims remained pending.  The Board acknowledges that given the aforementioned pending status of the Veteran's claims the RO's use of the new and material evidence standard was improper as it relates to his claims for a gastric ulcer, a liver disability, prostate cancer, sleep apnea, diabetes mellitus, and diabetic neuropathy.  Therefore, the issues have been recharacterized accordingly as shown on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a hypertension and a lung disability, to include as due to asbestos exposure, is decided herein; the remaining  issues are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1. In an April 2009 rating decision, the RO denied the Veteran's claims to reopen the issues of entitlement to service connection for hypertension and a lung disability, to include as due to asbestos exposure; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2. Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.  

3.   Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a lung disability, to include as due to asbestos exposure.    


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a lung disability, to include as due to asbestos exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO initially denied service connection for the disabilities in question in June 2003.  The RO determined that hypertension was not incurred in or aggravated during service.  The RO also decided that the Veteran did not have a disease associated with asbestos exposure.  The Veteran was notified of the denial by a letter dated June 2003.  With respect to the claim for entitlement to service connection for hypertension, he did not appeal the denial or submit any pertinent evidence within the appeal period.  In October 2003, the Veteran submitted additional pertinent evidence related to his claim for entitlement to service connection for a lung disability, to include as due to asbestos exposure.  Specifically, he submitted a medical statement from Dr. R.H.  Therefore, the rating decision did not become final.  See 38 C.F.R. §§ 3.156 (b) (2016).  A subsequent September 2004 rating decision denied service connection for asbestosis.  The Veteran did not appeal the denial or submit any pertinent evidence within the appeal period.

In April 2009, the RO again denied service connection.  The RO found that new and material evidence had not been received.  The RO found that the private treatment records did not show that his hypertension was incurred in or aggravated by service.  The RO also found that the private treatment records showed that the Veteran had a diagnosis of asbestosis, but did not show that the disability was incurred in or aggravated by military service.  

In March 2010, the Veteran petitioned the RO to reopen his service connection claims.  The RO denied service connection in a September 2010 rating decision.  As noted above, the Veteran requested reconsideration of the claims and the RO continued the denial in a February 2012 rating decision.  

The evidence received subsequent to the April 2009 rating decision includes, in relevant part, a January 2015 private medical opinion from N.H. M.D.  Dr. H. opined that it was more likely than not that his hypertension and asbestosis were related to service.  Dr. H. also opined that hypertension and asbestosis were related to asbestos exposure.  

In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  The Board acknowledges that a similar opinion was of record at the time of the April 2009 rating decision.  However, the January 2015 private medical opinion was rendered by a different doctor and also suggested that hypertension was related to asbestos exposure.  Therefore, despite the similarity, the Board finds that it is new evidence.  In addition, the evidence added to the record since the last final denial is material, as it raises a reasonable possibility of substantiating the claims by supporting the nexus element of service connection, which was not met at the time of the previous denial.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of entitlement to service connection for a lung disability, to include as due to asbestos exposure and hypertension.  As stated previously, the Court has set forth a low threshold to reopen claims and based on the evidence, there is a reasonable possibility of substantiating the claims.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence sufficient to reopen the claim of service connection has been received.

Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a lung disability, to include as due to asbestos exposure, is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for hypertension is granted.


REMAND

Coronary Artery Disease, Hypertension, Prostate Cancer, Liver Disorder, Diabetes, and Diabetic Neuropathy 

The Veteran asserts that he was exposed to Agent Orange during service.  He also asserts that his alleged Agent Orange exposure caused his coronary artery disease, hypertension, prostate cancer, liver disorder, diabetes, and diabetic neuropathy.  

Service personnel records show that the Veteran served onboard the USS Hassayampa from November 1964 to September 1969.  This ship is not presently included in VA's list of ships recognized as having brown water service.  In March 2011, the RO submitted a request through the Personnel Information Exchange System (PIES).  According to the National Personnel Records Center (NPRC), the Veteran served in the official waters of the Republic of Vietnam while on the USS Hassayampa.  

In a November 2010 statement the Veteran reported that he went on emergency leave from the USS Hassayampa to the USS Coral Sea in July 1967.  In another statement dated in November 2010, the Veteran reported that his ship was deployed between April 1965 and December 1965 and that he when he went on emergency leave due to the death of his father-in-law.  He reported that he went to Saigon Airport and was there for one day. 

In March 2011, the RO requested information from the Modern Military Branch National Archives.  The request indicated that the Veteran was transported by helicopter from the USS Hassayampa to the USS Coral Sea in July of 1967 to be transported to Saigon, Vietnam.  The response indicated that a search of the deck log for the period indicated did not reveal any relevant information and that the USS Hassayampa was in Pearl Harbor during that period.  

As the March 2011 request only included the period in July 1967, the Board finds that a remand is required to submit a request to the Modern Military Branch National Archives Administration for the period from April 1965 to December 1965.  

Coronary Artery Disease, Hypertension, Lung Disorder, Sleep Apnea, Scar, and Bronchitis

Initially, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold. McLendon, 20 Vet. App. at 83.

The evidence shows a diagnosis of coronary artery disease, in-service complaints of left sided chest pain and electrocardiogram results, and a positive medical opinion linking the disorder to service.  The evidence also includes a diagnosis of hypertension, in-service complaints of elevated blood pressure, and a positive medical opinion linking the Veteran's hypertension to service.  With respect to a lung disorder, the evidence of record includes a diagnosis of asbestosis and COPD; in-service treatment for upper respiratory infections, chronic cough, colds, nasal congestion, sore throat, and bronchitis; and a positive opinion linking the lung disorder to in-service asbestos exposure.  The evidence of record contains a diagnosis of sleep apnea, a buddy statement from his shipmate indicating that he snored during service, and a buddy statement from his wife indicating that he snored since they were married in November 1965.  With respect to his scar, the Veteran reported that he has a scar on his chest secondary to his coronary artery disease and that he incurred another scar on his hip during service.  His August 1963 enlistment examination shows a normal skin examination.  However, a June 1983 and an August 1989 examination revealed a 5-inch scar on the upper right anterior thigh.  In his June 2013 claim, the Veteran asserted that his hip scar was incurred in service.  With respect to bronchitis, as mentioned above, the service treatment records contain many entries showing treatment for upper respiratory infections, chronic cough, colds, nasal congestion, sore throat, and bronchitis.  The Board finds that under these circumstances, a VA examination and opinion are warranted pursuant to McLendon.

Gastric Ulcer and Erectile Dysfunction  

With respect to the Veteran's gastric ulcer claim, the medical evidence suggests that the ulcer was caused by bacteria, in addition to blood thinners.  In addition, the Veteran asserted that his erectile dysfunction is secondary to his diabetes mellitus and prostate cancer.  As the outcome of the gastric ulcer and erectile dysfunction claims is dependent on the outcome of the claims being remanded, the claims for service connection for a gastric ulcer and erectile dysfunction are inextricably intertwined with the remanded claims, and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Left Ear Hearing Loss 

Service treatment records in September 1989 and August 1970 document the Veteran's defective hearing loss.  

In March 2011, the Veteran underwent a VA examination to address his hearing loss.  The Veteran reported hearing loss since 1969.  He reported in-service noise exposure from jets and fire from weapons.  After service he worked for 11 years as a merchant marine with hearing protection.  The VA examiner gave the following opinion: 

[The] current hearing loss in the left ear is not caused by or related to noise exposure in military service.  The rationale is that at the time of his retirement from the military, auditory thresholds in the left ear did not reach VA standards for hearing loss by any VA criterion.  

Upon review, the Board finds the VA examination inadequate for purposes of determining entitlement to service connection for a left ear hearing loss disability.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It does not appear the VA examiner considered the significance, if any, of the in-service audiograms showing defective hearing, even if not to levels considered disabling for VA benefits purposes.  For example, an August 1970 audiogram revealed results reflective of clinical hearing loss (i.e., over 20 decibels) per Hensley v. Brown, 5 Vet. App. 159 (1993).

Accordingly, the Veteran's claim must be remanded for a new and thorough VA medical opinion as to the etiology of his left ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit another request to the Modern Military Branch National Archives Administration for information regarding the Veteran's emergency leave for the period from April 1965 to December 1965 from the USS Hassayampa to the USS Coral Sea and then to Saigon in Vietnam.  

2.  Obtain and associate with the record the USS Hassayampa and USS Coral Sea's command history and any relevant deck logs and muster rolls/personnel diaries for the periods extending from April 1965 to December 1965 and July 1967.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of his coronary artery disease.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner must state an opinion as to whether the disorder is at least as likely as not (50 percent probability or greater) originated during service or is otherwise related to service.  

The examiner must consider and discuss the July 2009 private medical opinion from I.T, M.D., the January 2015 private medical opinion by Dr. H., and the in-service treatment for left-sided chest pain.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why. If an opinion cannot be provided without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, examiner should identify the additional information that is needed

4.  Then, the RO or AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner must state an opinion as to whether the hypertension is at least as likely as not (50 percent probability or greater) originated during service or is otherwise related to service, to include do to contended herbicide exposure.  

The examiner must consider and discuss the July 2009 private medical opinion from Dr. T. and the January 2015 private medical opinion by Dr. H.  The examiner should also consider and discuss the service treatment records showing elevated blood pressure in April 1986 and September 1989, as well as the January 1987 report of medical history.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, examiner should identify the additional information that is needed. 

5.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of his lung disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner must state an opinion as to whether the lung disorder is at least as likely as not (50 percent probability or greater) originated during service or is otherwise related to service, to include his claimed in-service asbestos exposure.  

The examiner must consider and discuss the June 2004 diagnosis of COPD, the x-ray showing interstitial fibrosis related to asbestosis, the October 2009 letter showing that the Veteran received payment from the Halliburton Asbestos Trust, and the service treatment records showing treatment for upper respiratory infections, chronic cough, colds, nasal congestion, sore throat, and bronchitis.  The examiner should also consider and discuss the July 2009 private medical opinion from Dr. T. and the January 2015 private medical opinion by Dr. H.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, examiner should identify the additional information that is needed. 

6.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of his sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner must state an opinion as to whether the sleep apnea is at least as likely as not (50 percent probability or greater) originated during service or is otherwise related to service.  

The examiner must consider and discuss the July 2010 and August 2010 lay statements submitted by the Veteran's wife and his shipmate. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, examiner should identify the additional information that is needed. 

7.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of his left ear hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner must state an opinion as to whether the left ear hearing loss is at least as likely as not (50 percent probability or greater) originated during service or is otherwise related to service.  

The examiner must consider and discuss the positive evidence in the service treatment records showing defective hearing, as well as the Veteran's statements that he experienced hearing loss since 1969.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, examiner should identify the additional information that is needed. 

8.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of his scars.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner must state an opinion as to whether the scar is at least as likely as not (50 percent probability or greater) originated during service or is otherwise related to service.  

The examiner must consider and discuss the August 1963 enlistment examination showing a normal skin examination and the June 1983 and August 1989 examinations showing a right thigh scar.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, examiner should identify the additional information that is needed. 

9.  The RO or the AMC also should undertake any other development it determines to be warranted, to include obtaining a VA examination if Agent Orange exposure is verified.  

10.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


